Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered February 5, 1997, convicting defendant, upon his plea of guilty, of offering a false instrument for filing in the first degree, and sentencing him to a conditional discharge, unanimously affirmed.
Review of each of defendant’s claims, all of which are fact-related challenges to the indictment, is foreclosed by his guilty plea (People v Taylor, 65 NY2d 1; People v Thomas, 53 NY2d 338). Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.